





(OGRSURT19)
WALGREENS BOOTS ALLIANCE, INC.
2013 omnibus Incentive Plan
Restricted stock UNIT AWARD AGREEMENT
These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreens Boots Alliance, Inc., not by Fidelity, and
are not an offer or solicitation by Fidelity for the purchase of any securities
or financial instruments. These materials were prepared by Walgreens Boots
Alliance, Inc., which is solely responsible for their contents and for
compliance with legal and regulatory requirements. Fidelity is not connected
with any offering or acting as an underwriter in connection with any offering of
securities or financial instruments of Walgreens Boots Alliance, Inc. Fidelity
does not review, approve or endorse the contents of these materials and is not
responsible for their content.



(OGRSURT19)
 
 
WALGREENS BOOTS ALLIANCE, INC.
2013 OMNIBUS INCENTIVE PLAN
Restricted STOCK UNIT AWARD AGREEMENT
Participant Name:
Participant ID:
Grant Date:                 (the “Grant Date”)
Units Granted:
Vesting: Three years from Grant Date (the “Vesting Date”)
Acceptance Date:
Electronic Signature:
This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Restricted Stock Unit Award (the “Award”) granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the “Company”), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the “Plan”)
on and as of the Grant Date designated above. Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan. For purposes of this Agreement, “Employer” means the
entity (the Company or the Affiliate) that employs you on the applicable date.
The Plan, as it may be amended from time to time, is incorporated into this
Agreement by this reference.
You and the Company agree as follows:
1. Grant of Restricted Stock Units. Pursuant to the approval and direction of
the Compensation Committee of the Company’s Board of Directors (the
“Committee”), the Company hereby grants you the number of Restricted Stock Units
specified above (the “Restricted Stock Units”), subject to the terms and
conditions of the Plan and this Agreement.
2. Restricted Stock Unit Account and Dividend Equivalents. The Company will
maintain an account (the “Account”) on its books in your name to reflect the
number of Restricted Stock Units awarded to you as well as any additional
Restricted Stock Units credited as a result of Dividend Equivalents. The Account
will be administered as follows:
(a) The Account is for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.
(b) As of each record date with respect to which a cash dividend is to be paid
with respect to shares of Company common stock par value US$.01 per share
(“Stock”), the Company will credit your Account with an equivalent amount of
Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Stock, divided by the value of Stock on such date.
(c) If dividends are paid in the form of shares of Stock rather than cash, then
your Account will be credited with one additional Restricted Stock Unit for each
share of Stock that would have been received as a dividend had your outstanding
Restricted Stock Units been shares of Stock.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
(d) Additional Restricted Stock Units credited via Dividend Equivalents shall
vest or be forfeited at the same time as the Restricted Stock Units to which
they relate.
3. Restricted Period. The period prior to the vesting date with respect each
Restricted Stock Unit is referred to as the “Restricted Period.” Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 4, 5, 6 or 7 of this Agreement, as applicable, your
Restricted Stock Units will become vested and be settled as described in
Section 8 below, as of the vesting date or dates indicated in the introduction
to this Agreement, provided the performance goal in this Section 3 (“Performance
Goal”) is satisfied as of the end of the applicable performance period. The
Performance Goal will be established and certified by the Committee and cover
one or more Company performance goals over the course of the Company’s 2019
fiscal year. If the Performance Goal is not attained as of the end of this
performance period, the Restricted Stock Units awarded hereunder shall be
thereupon forfeited.
4. Disability or Death. If during the Restricted Period you have a Termination
of Service by reason of Disability or death, then the Restricted Stock Units
will become fully vested as of the date of your Termination of Service and the
Vesting Date shall become the date of your Termination of Service. Any
Restricted Stock Units becoming vested by reason of your Termination of Service
by reason of Disability or death shall be settled as provided in Section 8.
5. Retirement. If prior to the end of the first 12 months of the Restricted
Period you have a Termination of Service by reason of retirement from the
Company’s Board of Directors, as reasonably determined by the Committee, then,
subject to satisfaction of the Performance Goal, the Restricted Stock Units will
become vested on a prorated basis as of the later of the end of the performance
period for the Performance Goal and the date of your Termination of Service,
with such pro-ration based on the number of full months of service completed
during the Restricted Period, divided by 36 months. If on or after the end of
the first 12 months of the Restricted Period you have a Termination of Service
by reason of retirement from the Company’s Board of Directors, as reasonably
determined by the Committee, then, subject to satisfaction of the Performance
Goal, the Restricted Stock Units will become fully vested as of the date of your
Termination of Service. Any Restricted Stock Units becoming vested by reason of
your retirement shall be settled as provided in Section 8.
6. Termination of Service Following a Change in Control. If during the
Restricted Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by your
Employer other than for Cause (as defined in Section 7), then your Restricted
Stock Units shall become fully vested, and they shall be settled in accordance
with Section 9. For purposes of this Section 6, a Termination of Service
initiated by your Employer shall include a Termination of Employment for Good
Reason under-and pursuant to the terms and conditions of - the Walgreens Boots
Alliance, Inc. Executive Severance and Change in Control Plan, but only to the
extent applicable to you as an eligible participant in such Plan.
7. Other Termination of Service. If during the Restricted Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5 or 6 above or Section 9 below, as determined by the
Committee, then you shall thereupon forfeit any Restricted Stock Units that are
still in a Restricted Period on your termination date. For purposes of this
Agreement, “Cause” means any one or more of the following, as determined by the
Committee in its sole discretion:
(a) your commission of a felony or any crime of moral turpitude;





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your duties to the Company or any Affiliate;
(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;
(d) your willful and deliberate failure to perform your duties to the Company or
any Affiliate in any material respect, after reasonable notice of such failure
and an opportunity to correct it; or
(e) your failure to comply in any material respect with the United States
(“U.S.”) Foreign Corrupt Practices Act, the U.S. Securities Act of 1933, the
U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
U.S. Truth in Negotiations Act, or any rules or regulations thereunder.
8. Settlement of Vested Restricted Stock Units. Subject to the requirements of
Section 13 below, as promptly as practicable after the applicable Vesting Date,
whether occurring upon your Separation from Service or otherwise, but in no
event later than 75 days after the Vesting Date, the Company shall transfer to
you one share of Stock for each Restricted Stock Unit becoming vested at such
time, net of any applicable tax withholding requirements in accordance with
Section 10 below; provided, however, that, if you are a Specified Employee at
the time of Separation from Service, then to the extent your Restricted Stock
Units are deferred compensation subject to Section 409A of the Code, settlement
of which is triggered by your Separation from Service (other than for death),
payment shall not be made until the date which is six months after your
Separation from Service.
Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Restricted Stock Units in the form of:
(a) a cash payment (in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of vested Restricted Stock Units) to the extent
that settlement in shares of Stock (i) is prohibited under local law, (ii) would
require you, the Company or an Affiliate to obtain the approval of any
governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or
(b) shares of Stock, but require you to sell such shares of Stock immediately or
within a specified period following your Termination of Service (in which case,
you hereby agree that the Company shall have the authority to issue sale
instructions in relation to such shares of Stock on your behalf).





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
9. Settlement Following Change in Control. Notwithstanding any provision of this
Agreement to the contrary, the Company may, in its sole discretion, fulfill its
obligation with respect to all or any portion of the Restricted Stock Units that
become vested in accordance with Section 6 above, by:
(a) delivery of (i) the number of shares of Stock that corresponds with the
number of Restricted Stock Units that have become vested or (ii) such other
ownership interest as such shares of Stock that correspond with the vested
Restricted Stock Units may be converted into by virtue of the Change in Control
transaction;
(b) payment of cash in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of vested Restricted Stock Units at that time;
or
(c) delivery of any combination of shares of Stock (or other converted ownership
interest) and cash having an aggregate Fair Market Value equal to the Fair
Market Value of the Stock that corresponds with the number of Restricted Stock
Units that have become vested at that time.
Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 6, but in no event later than 30 days after
such date.
10. Responsibility for Taxes; Tax Withholding.
(a) You acknowledge that, regardless of any action taken by the Company or your
Employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you (“Tax-Related
Items”), is and remains your responsibility and may exceed the amount actually
withheld by the Company or your Employer, if any. You further acknowledge that
the Company and/or your Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Award, the subsequent sale of shares of Stock acquired pursuant to such
settlement and the receipt of any Dividend Equivalents and/or dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or your Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b) Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax-Related Items. In this regard, except as provided
below, the Company, your Employer or its agent shall satisfy the obligations
with regard to all Tax-Related Items by withholding from the shares of Stock to
be delivered upon settlement of the Award that number of shares of Stock having
a Fair Market Value equal to the amount required by law to be withheld. For
purposes of the foregoing, no fractional shares of Stock will be withheld or
issued pursuant to the grant of the Restricted Stock Units and the issuance of
shares of Stock hereunder. Notwithstanding the foregoing, if you are a
Section 16 officer of the Company under the Exchange Act at the time of any
applicable tax withholding event, you may make a cash payment to the Company,
your Employer or its agent to cover the Tax-Related Items that the Company or
your Employer may be required to withhold or account for as a result of your
participation in the Plan. If you are not a Section 16 officer of the Company at
the time of any applicable tax withholding event, the Company and/or your
Employer may (in its sole discretion) allow you to make a cash payment to the
Company, your Employer or its agent to cover such Tax-Related Items.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
The Company may withhold or account for Tax-Related Items by considering
applicable statutory minimum withholding rates (as determined by the Company in
good faith and in its sole discretion) or other applicable withholding rates,
including maximum applicable rates, in which case you will receive a refund of
any over-withheld amount in cash and will have no entitlement to the share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
from the shares of Stock to be delivered upon settlement of the Award, for tax
purposes, you will be deemed to have been issued the full number of shares of
Stock subject to the earned Award, notwithstanding that a number of the shares
of Stock are held back solely for the purpose of paying the Tax-Related Items.
The Company may refuse to issue or deliver the shares of Stock (or cash payment)
or the proceeds from the sale of shares of Stock if you fail to comply with your
obligations in connection with the Tax-Related Items.
11. Nontransferability. During the Restricted Period and thereafter until Stock
is transferred to you in settlement thereof, you may not sell, transfer, pledge,
assign or otherwise alienate or hypothecate the Restricted Stock Units whether
voluntarily or involuntarily or by operation of law, other than by beneficiary
designation effective upon your death, or by will or by the laws of intestacy.
12. Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Stock issued in settlement of such Restricted Stock
Units has been issued to you or such shares of Stock have been recorded in your
name in book entry form. Until that time, you shall not have any voting rights
with respect to the Restricted Stock Units. Except as provided in Section 9
above, no adjustment shall be made for dividends or distributions or other
rights with respect to such shares for which the record date is prior to the
date on which you become the holder of record thereof. Anything herein to the
contrary notwithstanding, if a law or any regulation of the U.S. Securities and
Exchange Commission or of any other body having jurisdiction shall require the
Company or you to take any action before shares of Stock can be delivered to you
hereunder, then the date of delivery of such shares may be delayed accordingly.
13. Securities Laws. If a Registration Statement under the U.S. Securities Act
of 1933, as amended, is not in effect with respect to the shares of Stock to be
delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Stock for investment and with no present intention of
selling or transferring them and that you will not sell or otherwise transfer
the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Stock may then be
listed.
14. Not a Public Offering. If you are resident outside the U.S., the grant of
the Restricted Stock Units is not intended to be a public offering of securities
in your country of residence (or country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Stock Units is not subject to the
supervision of the local securities authorities.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
15. Insider Trading/Market Abuse Laws. By participating in the Plan, you agree
to comply with the Company’s policy on insider trading, to the extent that it is
applicable to you. You further acknowledge that, depending on your or your
broker’s country of residence or where the shares of Stock are listed, you may
be subject to insider trading restrictions and/or market abuse laws that may
affect your ability to accept, acquire, sell or otherwise dispose of shares of
Stock, rights to shares of Stock, or rights linked to the value of shares of
Stock during such times you are considered to have “inside information”
regarding the Company as defined by the laws or regulations in your country.
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders you place before you possessed inside information.
Furthermore, you could be prohibited from (i) disclosing the inside information
to any third party (other than on a “need to know” basis) and (ii) “tipping”
third parties or causing them otherwise to buy or sell securities. You
understand that third parties include fellow employees and/or service providers.
Any restrictions under these laws and regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions and, therefore, you should consult your
personal advisor on this matter.
16. Repatriation; Compliance with Law. If you are resident or employed outside
the U.S., you agree to repatriate all payments attributable to the shares of
Stock and/or cash acquired under the Plan in accordance with applicable foreign
exchange rules and regulations in your country of residence (and country of
employment, if different). In addition, you agree to take any and all actions,
and consent to any and all actions taken by the Company and its Affiliates, as
may be required to allow the Company and its Affiliates to comply with local
laws, rules and/or regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal obligations under local laws, rules
and/or regulations in your country of residence and country of employment, if
different).
17. No Advice Regarding Grant. No employee of the Company is permitted to advise
you regarding your participation in the Plan or your acquisition or sale of the
shares of Stock underlying the Restricted Stock Units. You are hereby advised to
consult with your own personal tax, legal and financial advisors before taking
any action related to the Plan.
18. Change in Stock. In the event of any change in Stock, by reason of any stock
dividend, recapitalization, reorganization, split-up, merger, consolidation,
exchange of shares, or of any similar change affecting the shares of Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
adjusted by the Committee.
19. Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and limited in duration, and it may be modified, amended, suspended or
terminated by the Company, in its sole discretion, at any time;
(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted in the past;





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
(c) all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of the Award, the number of shares subject to the Award, and the
vesting provisions applicable to the Award;
(d) the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Affiliate and shall not interfere with the ability of the
Company, your Employer or an Affiliate, as applicable, to terminate your
employment or service relationship;
(e) you are voluntarily participating in the Plan;
(f) the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;
(g) the Award, the shares of Stock subject to the Award and the value of same,
is an extraordinary item of compensation outside the scope of your employment
(and employment contract, if any) and is not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable and cannot be predicted with certainty;
(i) unless otherwise determined by the Committee in its sole discretion, a
Termination of Service shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period;
(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from a Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the Award to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, your Employer or any Affiliate, waive your ability, if any,
to bring any such claim, and release the Company, the Employer and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
(k) unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
(l) neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement of the Award.
20. Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.
21. Non-Competition, Non-Solicitation and Confidentiality. As a condition to the
receipt of this Award, you must agree to the Non-Competition, Non-Solicitation
and Confidentiality Agreement attached hereto as Exhibit A by executing that
Agreement. Failure to execute and return the Non-Competition, Non-Solicitation
and Confidentiality Agreement within 120 days of the Grant Date shall constitute
your decision to decline to accept this Award.
22. Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of the Restricted Stock
Units and your participation in the Plan. The collection, processing and
transfer of personal data is necessary for the Company’s administration of the
Plan and your participation in the Plan, and your denial and/or objection to the
collection, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein:
(a) The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of Stock or directorships held in the
Company, details of all entitlements to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from the Company, its Affiliates and/or third parties,
and the Company and your Employer will process the Data for the exclusive
purpose of implementing, administering and managing your participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which Data are collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in your country of residence (or
country of employment, if different). Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the participation in the Plan.
(b) The Company and your Employer will transfer Data internally as necessary for
the purpose of implementation, administration and management of your
participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration





--------------------------------------------------------------------------------





(OGRSURT19)
 
and management of the Plan. These recipients may be located in the European
Economic Area, or elsewhere throughout the world, such as the United States. You
hereby authorize (where required under applicable law) the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.
(c) You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (i) obtain
confirmation as to the existence of Data, (ii) verify the content, origin and
accuracy of the Data, (iii) request the integration, update, amendment, deletion
or blockage (for breach of applicable laws) of the Data, (iv) oppose, for legal
reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan, and (v) withdraw your consent to
the collection, processing or transfer of Data as provided hereunder (in which
case, your Restricted Stock Units will become null and void). You may seek to
exercise these rights by contacting your Human Resources manager or the
Company’s Human Resources Department, who may direct the matter to the
applicable Company privacy official.
(d) Finally, you understand that the Company may rely on a different legal basis
for the processing and/or transfer of Data in the future and/or request you to
provide another data privacy consent. If applicable and upon request of the
Company, you agree to provide an executed acknowledgment or data privacy consent
(or any other acknowledgments, agreements or consents) to the Company or the
Employer that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in your country, either now or in the future. You
understand that you will not be able to participate in the Plan if you fail to
execute any such acknowledgment or consent requested by the Company and/or the
Employer.
23. Addendum to Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Restricted Stock Units shall be subject to any special terms
and conditions for your country of residence (and country of employment, if
different) as set forth in the addendum to the Agreement, attached hereto as
Exhibit B (the “Addendum”). Further, if you transfer your residence and/or
employment to another country reflected in the Addendum, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Restricted
Stock Units and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). The
Addendum shall constitute part of this Agreement.
24. Additional Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units, any shares of Stock acquired
pursuant to the Restricted Stock Units and your participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Restricted Stock Units and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
25. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.
26. Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the Award or your future participation
in the Plan. You hereby consent to receive such documents by electronic delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
27. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
of law rules thereof which might apply the laws of any other jurisdictions.
28. English Language. If you are resident in a country where English is not an
official language, you acknowledge and agree that it is your express intent that
this Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If you have received this Agreement, the Plan or any other documents related to
the Award translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.
29. Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
30. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.
****
This Agreement contains highly sensitive and confidential information. Please
handle it accordingly.
Please read the attached Exhibits A and B. Once you have read and understood
this Agreement and Exhibits A and B, please click the acceptance box to certify
and confirm your agreement to be bound by the terms and conditions of this
Agreement and Exhibits A and B, and to acknowledge your receipt of the
Prospectus, the Plan and this Agreement and your acceptance of the terms and
conditions of the Award granted hereunder.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
EXHIBIT A
WALGREENS BOOTS ALLIANCE, INC. NON-COMPETITION, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT
This Exhibit (the “Non-Compete Agreement”) forms a part of the Restricted Stock
Unit Award Agreement covering Restricted Stock Units awarded to an employee
(“Employee” or “I”) of Walgreens Boots Alliance, Inc. or an affiliate thereof,
on behalf of itself, its affiliates, subsidiaries, and successors (collectively
referred to as the “Company”).
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such Confidential Information and
Trade Secrets (as defined below); and
WHEREAS, the Company desires to protect from its competitors such Confidential
Information and Trade Secrets and also desires to protect its legitimate
business interests and goodwill in maintaining its employee and customer
relationships.
NOW THEREFORE, in consideration of the Restricted Stock Units issued to Employee
pursuant to the Agreement to which this is attached as Exhibit A and for other
good and valuable consideration, including but not limited to employment or
continued employment, the specialized knowledge, skill and training that the
Company provides Employee, the goodwill that Employee develops with customers on
behalf of the Company, Employee agrees to be bound by the terms of this
Non-Compete Agreement as follows:
1. Confidentiality. At all times during and after the termination of my
employment with the Company, I will not, without the Company’s prior written
permission, directly or indirectly for any purpose other than performance of my
duties for the Company, utilize or disclose to anyone outside of the Company any
Trade Secrets or other Confidential Information of the Company or any
information received by the Company in confidence from or about third parties,
as long as such matters remain Trade Secrets or otherwise confidential, as
further defined below.
a.
“Trade Secrets” are a form of intellectual property that are protectable under
applicable state and/or Federal law, including the Uniform Trade Secrets Act (as
amended and adapted by the states) and the Federal Defend Trade Secrets Act of
2016 (the “DTSA”). They include all tangible and intangible (e.g., electronic)
forms and types of information that is held and kept confidential by the Company
and is not generally known outside of the Company, including but not limited to
information about: the Company’s financial, business, scientific, technical,
economic, or engineering information, including patterns, plans, compilations,
program devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs or codes, and may in particular include such things as
pricing information, business records, software programs, algorithms,
inventions, patent applications, and designs and processes not known outside the
Company.






--------------------------------------------------------------------------------





(OGRSURT19)
 
 
b.
“Confidential Information” shall include Trade Secrets and, more broadly, any
other tangible and intangible (e.g., electronic) forms and types of information
that are held and kept confidential by the Company and are not generally known
outside the Company, and which relates to the actual or anticipated business of
the Company or the Company’s actual or prospective vendors or clients.
Confidential Information shall not be considered generally known to the public
if is revealed improperly to the public by me or others without the Company’s
express written consent and/or in violation of an obligation of confidentiality
to the Company. Examples of Confidential Information include, but are not
limited to: customer, referral source, supplier and contractor identification
and contacts; special contract terms; pricing and margins; business, marketing
and customer plans and strategies; financial data; company created (or licensed)
techniques; technical know-how; research, development and production
information; processes, prototypes, software, patent applications and plans,
projections, proposals, discussion guides, and/or personal or performance
information about employees.

I understand that my obligation of non-use and non-disclosure of Confidential
Information and Trade Secrets under this paragraph shall continue to exist for
so long as such information remains confidential (excepting through unauthorized
use or disclosure). If, however, a court or applicable law requires a shorter
duration, then the maximum time allowable will control, which will not be less
than two (2) years following my last day of employment with the Company (for any
reason). The restrictions set forth in this paragraph are in addition to and not
in lieu of any obligations I have by law with respect to the Company’s
Confidential Information, including any obligations I may owe under the DTSA and
any applicable state statutes. Further, nothing herein shall prohibit me from
divulging evidence of criminal wrongdoing to law enforcement or prohibit me from
disclosing Confidential Information or Trade Secrets if compelled by order of
court or an agency of competent jurisdiction or as required by law; however, I
shall promptly inform the Company of any such situations and shall take
reasonable steps to prevent disclosure of Confidential Information or Trade
Secrets until the Company has been informed of such required disclosure and has
had a reasonable opportunity to seek a protective order. Pursuant to the DTSA, I
understand that an individual may not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a Trade Secret that:
(A) is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Additionally, I understand that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the Trade Secret to his or her attorney and use
the Trade Secret information in the court proceeding, so long as any document
containing the Trade Secret is filed under seal and the individual does not
disclose the Trade Secret, except pursuant to court order. Nothing in this
Non-Compete Agreement is intended to conflict with the DTSA or create liability
for disclosures of Trade Secrets that are expressly allowed by DTSA.
2. Non-Competition. I agree that during my employment with the Company and for
one (1) year after the termination of my employment (for any reason), I will
not, directly or indirectly, engage in Competing Services with respect to any
Competing Business Line. As set forth in Paragraph 9(a) below, I understand that
the restrictions in this paragraph apply no matter whether my employment is
terminated by me or the Company and no matter whether





--------------------------------------------------------------------------------





(OGRSURT19)
 
that termination is voluntary or involuntary. The above restrictions shall not
apply to passive investments of less than five percent (5%) ownership interest
in any entity. For purposes of this Non-Compete Agreement, “Competing Business
Line” means any business that is in competition with any business engaged in by
the Company and for which I performed Competing Services during the two
(2) years prior to my last day of employment with the Company. For purposes of
this Non-Compete Agreement, “Competing Services” means the same or similar
responsibilities I performed for the Company during the two (2) years prior to
my last day of employment with the Company and within the same geographic scope,
or portion thereof, with respect to which I performed those responsibilities for
the Company.
3. Non-Solicitation. I agree that during my employment with the Company and for
two years after the termination of my employment from the Company (for any
reason):
(a)
I will not directly or indirectly, solicit any Restricted Customer for purposes
of providing Competing Products or Services, or offer, provide or sell Competing
Products or Services to any Restricted Customer. For purposes of this
Non-Compete Agreement, “Competing Products or Services” means products or
services that are competitive with products or services offered by, developed
by, designed by or distributed by the Company to any Restricted Customer during
the two (2) years prior to my last day of employment with the Company.
“Restricted Customer” means any person, company or entity that was a customer,
vendor, supplier or referral source of the Company and with which I had direct
contact for purposes of performing responsibilities for the Company or for which
I had supervisory responsibilities on behalf of the Company, in either case at
any time during the two (2) years prior to my last day of employment with the
Company. To the extent permitted by applicable law, Restricted Customer also
means any prospective customer(s), vendor(s), supplier(s) or referral source(s)
with which I had business contact on behalf of the Company in the twelve
(12) months prior to my last day of employment with the Company; and

(b)
I will not, nor will I assist any third party to, directly or indirectly
(i) raid, solicit, or attempt to persuade any then-current employee of the
Company with whom I currently work or with whom I worked at any point during the
two years prior to my last day of employment with the Company, and who possesses
or had access to Confidential Information of the Company, to leave the employ of
the Company; (ii) interfere with the performance by any such employee of his/her
duties for the Company; or (iii) communicate with any such employee for the
purposes described in items (i) and (ii) in this subparagraph 3(b).

4. Non-Inducement. I will not directly or indirectly assist or encourage any
person or entity in carrying out or conducting any activity that would be
prohibited by this Non-Compete Agreement if such activity were carried out or
conducted by me.
5. Non-Disparagement. During my employment with the Company and thereafter, I
agree not to make negative comments or otherwise disparage the Company or any of
its officers, directors, employees, shareholders, members, agents or products.
The foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
6. Intellectual Property. The term “Intellectual Property” shall mean all trade
secrets, ideas, inventions, designs, developments, devices, software, computer
programs, methods and processes (whether or not patented or patentable, reduced
to practice or included in the Confidential Information) and all patents and
patent applications related thereto, all copyrights, copyrightable works and
mask works (whether or not included in the Confidential Information) and all
registrations and applications for registration related thereto, all
Confidential Information, and all other proprietary rights contributed to, or
conceived or created by, or reduced to practice by Employee or anyone acting on
his/her behalf (whether alone or jointly with others) at any time from the
beginning of Employee’s employment with the Company to the termination of that
employment plus ninety (90) days, that (i) relate to the business or to the
actual or anticipated research or development of the Company; (ii) result from
any services that Employee or anyone acting on its behalf perform for the
Company; or (iii) are created using the equipment, supplies or facilities of the
Company or any Confidential Information.
a.
Ownership. All Intellectual Property is, shall be and shall remain the exclusive
property of the Company. Employee hereby assigns to the Company all right, title
and interest, if any, in and to the Intellectual Property; provided, however,
that, when applicable, the Company shall own the copyrights in all copyrightable
works included in the Intellectual Property pursuant to the “work-made-for-hire”
doctrine (rather than by assignment), as such term is defined in the 1976
Copyright Act. All Intellectual Property shall be owned by the Company
irrespective of any copyright notices or confidentiality legends to the contrary
that may be placed on such works by Employee or by others. Employee shall ensure
that all copyright notices and confidentiality legends on all work product
authored by Employee or anyone acting on his/her behalf shall conform to the
Company’s practices and shall specify the Company as the owner of the work. The
Company hereby provides notice to Employee that the obligation to assign does
not apply to an invention for which no equipment, supplies, facility, or Trade
Secrets of the Company was used and which was developed entirely on the
Employee’s own time, unless (i) the invention relates (1) to the business of the
Company, or (2) to the Company’s actual or demonstrably anticipated research or
development, or (ii) the invention results from any work performed by Employee
for the Company.

b.
Keep Records. Employee shall keep and maintain, or cause to be kept and
maintained by anyone acting on his/her behalf, adequate and current written
records of all Intellectual Property in the form of notes, sketches, drawings,
computer files, reports or other documents relating thereto. Such records shall
be and shall remain the exclusive property of the Company and shall be available
to the Company at all times during my employment with the Company.

c.
Assistance. Employee shall supply all assistance requested in securing for the
Company’s benefit any patent, copyright, trademark, service mark, license, right
or other evidence of ownership of any such Intellectual Property, and will
provide full information regarding any such item and execute all appropriate
documentation prepared by Company in applying or otherwise registering, in the
Company’s name, all rights to any such item or the defense and protection of
such Intellectual Property.






--------------------------------------------------------------------------------





(OGRSURT19)
 
 
d.
Prior Inventions. Employee has disclosed to the Company any continuing
obligations to any third party with respect to Intellectual Property. Employee
claims no rights to any inventions created prior to his/her employment for which
a patent application has not previously been filed, unless he/she has described
them in detail on a schedule attached to this Non-Compete Agreement.

e.
Trade Secret Provisions. The provisions in Paragraph 1 of this Non-Compete
Agreement with regard to Trade Secrets and the DTSA shall apply as well in the
context of the parties’ Intellectual Property rights and obligations.

7. Return of Company Property. I agree that all documents and data accessible to
me during my employment with the Company, including Confidential Information and
Trade Secrets, regardless of format (electronic or hard copy), including but not
limited to any Company computer, monitor, printer equipment, external drives,
wireless access equipment, telecom equipment and systems (“Company Equipment”),
are and remain the sole and exclusive property of the Company and/or its
clients, and must be returned to the Company upon separation or upon demand by
the Company. I further agree that I will provide passwords to access such
Company Equipment and I will not print, retain, copy, destroy, modify or erase
Company U.S. data on Company Equipment or otherwise wipe Company Equipment prior
to returning the Company Equipment.
8. Consideration and Acknowledgments. I acknowledge and agree that the covenants
described in this Non-Compete Agreement are essential terms, and the underlying
Restricted Stock Unit Award would not be provided by the Company in the absence
of these covenants. I further acknowledge that these covenants are supported by
adequate consideration as set forth in this Non-Compete Agreement and are not in
conflict with any public interest. I further acknowledge and agree that I fully
understand these covenants, have had full and complete opportunity to discuss
and resolve any ambiguities or uncertainties regarding these covenants before
signing this Non-Compete Agreement, and have voluntarily agreed to comply with
these covenants for their stated terms. I further acknowledge and agree that
these covenants are reasonable and enforceable in all respects.
9. Enforceability; General Provisions.
(a)
I agree that the restrictions contained in this Non-Compete Agreement are
reasonable and necessary to protect the Company’s legitimate business interests
and that full compliance with the terms of this Non-Compete Agreement will not
prevent me from earning a livelihood following the termination of my employment,
and that these covenants do not place undue restraint on me. I further
understand that the restrictions in this Non-Compete Agreement apply no matter
whether my employment is terminated by me or the Company and no matter whether
that termination is voluntary or involuntary.






--------------------------------------------------------------------------------





(OGRSURT19)
 
 
(b)
Because the Company’s current base of operations is in Illinois and my
connections thereto, (i) this Non-Compete Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, where this
Non-Compete Agreement is entered into, without giving effect to any conflict of
law provisions, and (ii) I consent to personal jurisdiction and the exclusive
jurisdiction of the state and federal courts of Illinois with respect to any
claim, dispute or declaration arising out of this Non-Compete Agreement.

(c)
In the event of a breach or a threatened breach of this Non-Compete Agreement, I
acknowledge that the Company will face irreparable injury which may be difficult
to calculate in dollar terms and that the Company shall be entitled, in addition
to all remedies otherwise available in law or in equity, to temporary
restraining orders and preliminary and final injunctions enjoining such breach
or threatened breach in any court of competent jurisdiction without the
necessity of posting a surety bond, as well as to obtain an equitable accounting
of all profits or benefits arising out of any violation of this Non-Compete
Agreement.

(d)
I agree that if a court determines that any of the provisions in this
Non-Compete Agreement is unenforceable or unreasonable in duration, territory,
or scope, then that court shall modify those provisions so they are reasonable
and enforceable, and enforce those provisions as modified.

(e)
If any one or more provisions (including sections, subsections and terms) of
this Non-Compete Agreement or its application is determined to be invalid,
illegal, or unenforceable to any extent or for any reason by a court of
competent jurisdiction, I agree that the remaining provisions (including
sections, subsections and terms) of this Non-Compete Agreement will still be
valid and the provision declared to be invalid or illegal or unenforceable will
be considered to be severed and deleted from the rest of this Non-Compete
Agreement. I further agree that if any court of competent jurisdiction finds any
of the restrictions set forth in this Non-Compete Agreement to be overly broad
and unenforceable, the restriction shall be interpreted to extend only over the
maximum time period, geographic area, or range of activities or clients that
such court deems enforceable

(f)
Notwithstanding the foregoing provisions of this Non-Compete Agreement, the
non-competition provisions of Paragraph 2 above shall not restrict Employee from
performing legal services as a licensed attorney for a Competing Business to the
extent that the attorney licensure requirements in the applicable jurisdiction
do not permit Employee to agree to the otherwise applicable restrictions of
Paragraph 2.

(g)
Waiver of any of the provisions of this Non-Compete Agreement by the Company in
any particular instance shall not be deemed to be a waiver of any provision in
any other instance and/or of the Company’s other rights at law or under this
Non-Compete Agreement.






--------------------------------------------------------------------------------





(OGRSURT19)
 
 
(h)
I agree that the Company may assign this Non-Compete Agreement to its successors
and assigns and that any such successor or assign may stand in the Company’s
stead for purposes of enforcing this Non-Compete Agreement.

(i)
I agree to reimburse the Company for all attorneys’ fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Non-Compete Agreement, but only to the extent the Company is
ultimately the prevailing party in the applicable legal proceedings.

(j)
I understand and agree that, where allowed by applicable law, the time for my
obligations set out in Paragraphs 2 - 6 may be extended for period of
non-compliance up to an additional two (2) years following my last day of
employment with the Company (for any reason).

(k)
I fully understand my obligations in this Non-Compete Agreement, have had full
and complete opportunity to discuss and resolve any ambiguities or uncertainties
regarding these covenants before signing this Non-Compete Agreement, and have
voluntarily agreed to comply with these covenants for their stated terms.

(l)
I agree that all non-competition, non-solicitation, non-disclosure and use,
non-recruiting, and disclosure obligations in this Non-Compete Agreement shall
survive any termination of this Non-Compete Agreement and extend to the
proscribed periods following my last day of employment with the Company (for any
reason) and no dispute regarding any other provisions of this Non-Compete
Agreement or regarding my employment or the termination of my employment shall
prevent the operation and enforcement of these obligations.

(m)
I understand that nothing in this Non-Compete Agreement, including the
non-disclosure and non-disparagement provisions, limit my ability to file a
charge or complaint with the Equal Employment Opportunity Commission, Department
of Labor, National Labor Relations Board, Occupational Safety and Health
Administration, Securities and Exchange Commission or any other federal, state
or local governmental agency or commission. I also understand that this
Non-Compete Agreement does not limit my ability to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, including providing documents or
other information, without notice to the Company. Finally, I understand that
nothing in this Non-Compete Agreement is intended to restrict my
legally-protected right to discuss wages, hours or other working condition with
co-workers, or in any way limit my rights under the National Labor Relations Act
or any whistleblower act.

10. Relationship of Parties. I acknowledge that my relationship with the Company
is “terminable at will” by either party and that the Company or I can terminate
the relationship with or without cause and without following any specific
procedures. Nothing contained in this Non-Compete Agreement is intended to or
shall be relied upon to alter the “terminable at will” relationship between the
parties. I agree that my obligations in this Non-Compete Agreement shall survive
the termination of my employment from the Company for any reason and shall be
binding upon my successors, heirs, executors and representatives.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
11. Modifications and Other Agreements. I agree that the terms of this
Non-Compete Agreement may not be modified except by a written agreement signed
by both me and the Company. This Non-Compete Agreement shall not supersede any
other restrictive covenants to which I may be subject under an employment
contract, benefit program or otherwise, such that the Company may enforce the
terms of any and all restrictive covenants to which I am subject. The
obligations herein are in addition to and do not limit any obligations arising
under applicable statutes and common law.
12. Notification. I agree that in the event I am offered employment at any time
in the future with any entity that may be considered a Competing Business Line,
I shall immediately notify such Competing Business of the existence and terms of
this Non-Compete Agreement. I also understand and agree that the Company may
notify anyone attempting to or later employing me of the existence and
provisions of this Non-Compete Agreement.
***                ***                 ***                ***               
 ***
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Agreement to which this Agreement is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Agreement.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
EXHIBIT B
ADDENDUM TO THE
WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein. Pursuant to Section 23 of
the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer). All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.
CHILE
Private Placement. The following provision shall replace Section 14 of the
Agreement:
The grant of the Restricted Stock Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.
a)
The starting date of the offer will be the Grant Date, and this offer conforms
to general uling no. 336 of the Chilean Commission for the Financial Market;

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean Commission for the
Financial Market, and therefore such securities are not subject to its
oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, since such securities are not registered with the Chilean
Commission for the Financial Market; and

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de carácter general n° 336 de la Comisión para el
Mercado Financiero en Chile;

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Comisión para el Mercado Financiero
en Chile, por lo que tales valores no están sujetos a la fiscalización de ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente






--------------------------------------------------------------------------------





(OGRSURT19)
 
 
FRANCE
1. Nature of Grant. The Restricted Stock Units are not granted under the French
specific regime provided by Articles L. 225-197-1 and seq. of the French
commercial code.
2. Use of English Language. You acknowledge that it is your express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English. Vous reconnaissez avoir expressément exigé la
rédaction en anglais de la présente Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaires intentées, directement ou
indirectement, relatifs à, ou suite à, la présente Convention.
HONG KONG
1. Form of Payment. Notwithstanding any provision in the Agreement or Plan to
the contrary, the Restricted Stock Units shall be settled only in Shares (and
not in cash).
2. IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Addendum, the
Plan, the Plan prospectus, the Plan administrative rules and all other materials
pertaining to the Restricted Stock Units and/or the Plan have not been reviewed
by any regulatory authority in Hong Kong. You are hereby advised to exercise
caution in relation to the offer thereunder. If you have any doubts about any of
the contents of the aforesaid materials, you should obtain independent
professional advice.
3. Wages. The Restricted Stock Units and shares of Stock subject to the
Restricted Stock Units do not form part of your wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.
ITALY
Plan Acknowledgment. In accepting the Restricted Stock Units, you acknowledge
that a copy of the Plan was made available to you, and you have reviewed the
Plan and the Agreement, including this Addendum, in their entirety and fully
understand and accept all provisions of the Plan, the Agreement and the
Addendum.
You further acknowledge that you have read and specifically approve the
following provisions in the Agreement: Section 3: Restricted Period (terms of
lapse of restrictions on Restricted Stock Units); Section 4: Disability or Death
(terms of payment of Restricted Stock Units upon a Termination of Service by
reason of Disability or death); Section 5: Retirement (terms of payment of
Restricted Stock Units upon a Termination of Service by reason of retirement);
Section 6: Termination of Service Following a Change in Control (terms of
payment of Restricted Stock Units in the event of a Termination of Service
following a Change in Control); Section 7: Other Termination of Service
(forfeiture of Restricted Stock Units in other cases of Termination of Service);
Section 10(a): Responsibility for Taxes; Tax Withholding (liability for all
Tax-Related Items related to the Restricted Stock Units and legally applicable
to the participant; Section 11: Nontransferability (Restricted Stock Units shall
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated); Section 18: Change in Stock (right of the Company to equitably
adjust the number of Restricted Stock Units subject to this Agreement in the
event of any change in Stock); Section 19(j): Nature of the Award (waive any
claim or entitlement to compensation or damages arising from forfeiture of the
Restricted





--------------------------------------------------------------------------------





(OGRSURT19)
 
Stock Units resulting from a Termination of Service); Section 19(l): Nature of
the Award (the Company is not liable for any foreign exchange rate fluctuation
impacting the value of the Restricted Stock Units); Section 20: Committee
Authority; Recoupment (right of the Committee to administer, construe, and make
all determinations necessary or appropriate for the administration of the
Restricted Stock Units and this Agreement, including the enforcement of any
recoupment policy); Section 21: Non-Competition, Non-Solicitation and
Confidentiality (the receipt of the Award is conditioned upon agreement to the
Non-Competition, Non-Solicitation and Confidentiality Agreement attached hereto
as Exhibit A); Section 23: Addendum to Agreement (the Restricted Stock Units are
subject to the terms of the Addendum); Section 24: Additional Requirements
(Company right to impose additional requirements on the Restricted Stock Units
in case such requirements are necessary or advisable in order to comply with
local laws, rules and/or regulations or to facilitate operation and
administration of the Restricted Stock Units and the Plan); Section 26:
Electronic Delivery (Company may deliver documents related to the Award or Plan
electronically); Section 27: Governing Law and Jurisdiction (Agreement is
governed by Illinois law without regard to any choice of law rules thereof;
agreement to exclusive jurisdiction of Illinois courts); Section 28: English
Language (documents will be drawn up in English; if a translation is provided,
the English version controls).
MEXICO
1. Commercial Relationship. You expressly recognize that your participation in
the Plan and the Company’s grant of the Restricted Stock Units does not
constitute an employment relationship between you and the Company. You have been
granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Affiliate in Mexico that employs you
(“WBA Mexico”), and WBA Mexico your sole employer. Based on the foregoing, you
expressly recognize that (a) the Plan and the benefits you may derive from your
participation in the Plan do not establish any rights between you and WBA
Mexico, (b) the Plan and the benefits you may derive from your participation in
the Plan are not part of the employment conditions and/or benefits provided by
WBA Mexico, and (c) any modifications or amendments of the Plan by the Company,
or a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with WBA Mexico.
2. Extraordinary Item of Compensation. You expressly recognize and acknowledge
that your participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Addendum. As such, you acknowledge and agree that
the Company, in its sole discretion, may amend and/or discontinue your
participation in the Plan at any time and without any liability. The Award, the
shares of Stock subject to the Award and the value of same is an extraordinary
item of compensation outside the scope of your employment contract, if any, and
is not part of your regular or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of WBA Mexico.
MONACO
Use of English Language. You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
NETHERLANDS
Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Restricted Stock
Units, whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of Restricted
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.
ROMANIA
Voluntary Termination of Service. For the sake of clarity, a voluntary
Termination of Service shall include the situation where your employment
contract is terminated by operation of law on the date you reach the standard
retirement age and have completed the minimum contribution record for receipt of
state retirement pension or the relevant authorities award you an
early-retirement pension of any type.
RUSSIA
1. No Offering of Securities in Russia. The grant of the Restricted Stock Units
is not intended to be an offering of securities within the territory of the
Russian Federation, and you acknowledge and agree that you will be unable to
make any subsequent sale of the shares of Stock acquired pursuant to the
Restricted Stock Units in the Russian Federation.
2. Repatriation Requirements. You agree to promptly repatriate the proceeds
resulting from the sale of shares of Stock acquired under the Plan to a foreign
currency account at an authorized bank in Russia if legally required at the time
shares of Stock are sold and to comply with all applicable local foreign
exchange rules and regulations. Neither the Company nor any of its Affiliates
shall be liable for any fines or penalties resulting from your failure to comply
with applicable laws.
SPAIN
1. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement:
In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Restricted Stock Units under the Plan to individuals who may
be employees of the Company or its Affiliates throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Stock acquired upon settlement of the
Restricted Stock Units shall not become a part





--------------------------------------------------------------------------------





(OGRSURT19)
 
of any employment contract (either with the Company or any of its Affiliates)
and shall not be considered a mandatory benefit, salary for any purposes
(including severance compensation) or any other right whatsoever. In addition,
you understand that this grant would not be made to you but for the assumptions
and conditions referenced above; thus, you acknowledge and freely accept that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, the Award shall be null and void.
Further, you understand and agree that the vesting of the Restricted Stock Units
is expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Restricted Stock Units may cease vesting
immediately, in whole or in part, effective on the date of your Termination of
Service (unless otherwise specifically provided in Section 4, 5 or 6 of the
Agreement). This will be the case, for example, even if (a) you are considered
to be unfairly dismissed without good cause; (b) you are dismissed for
disciplinary or objective reasons or due to a collective dismissal; (c) you
terminate service due to a change of work location, duties or any other
employment or contractual condition, (d) you terminate service due to a
unilateral breach of contract by the Company or an Affiliate. Consequently, upon
a Termination of Service for any of the above reasons, you may automatically
lose any rights to Restricted Stock Units that were not vested as of the date of
your Termination of Service, as described in the Plan and Agreement.
You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.
2. Termination for Cause. “Cause” shall be defined as indicated in Section 7 of
the Agreement, irrespective of whether the termination is or is not considered a
fair termination (i.e., “despido procedente”) under Spanish legislation.
3. No Public Offering. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Restricted Stock Units. The Plan, the Agreement
(including this Addendum) and any other documents evidencing the grant of the
Restricted Stock Units have not, nor will they be registered with the Comisión
Nacional del Mercado de Valores (the Spanish securities regulator) and none of
those documents constitute a public offering prospectus.
SWITZERLAND
Securities Law Notification. The Restricted Stock Units are not considered a
public offering in Switzerland; therefore, the offer of Restricted Stock Units
is not subject to registration in Switzerland. Neither this document nor any
other materials relating to the Restricted Stock Units constitute a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
Restricted Stock Units may be publicly distributed nor otherwise made publicly
available in Switzerland. Neither this document nor any other offering or
marketing materials relating to the Restricted Stock Units have been or will be
filed with, or approved or supervised by, any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).





--------------------------------------------------------------------------------





(OGRSURT19)
 
 
TURKEY
Securities Law Notification. The sale of shares of Stock acquired under the Plan
is not permitted within Turkey. The sale of shares of Stock acquired under the
Plan must occur outside of Turkey. The shares of Stock are currently traded on
the Nasdaq Stock Market under the ticker symbol “WBA” and shares of Stock may be
sold on this exchange.
UNITED KINGDOM
1. Indemnification for Tax-Related Items. Without limitation to Section 10 of
the Agreement, you hereby agree that you are liable for all Tax-Related Items
and hereby covenant to pay all such Tax-Related Items, as and when requested by
the Company, your Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or
any other tax authority or any other relevant authority). You also hereby agree
to indemnify and keep indemnified the Company and your Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are a
director or executive officer and income tax due is not collected from or paid
by you within 90 days after the U.K. tax year in which an event giving rise to
the indemnification described above occurs, the amount of any uncollected tax
may constitute a benefit to you on which additional income tax and national
insurance contributions may be payable. You acknowledge that you ultimately will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or your Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit, which the
Company and/or your Employer may recover from you at any time thereafter by any
of the means referred to in Section 10 of the Agreement.
2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Restricted
Stock Units, whether or not as a result of your Termination of Service (whether
such termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of the
Restricted Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.
***                ***                 ***                ***               
 ***
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Award Agreement to which this Addendum is attached
as Exhibit B, and I agree to the terms and conditions expressed in this
Addendum.







